Citation Nr: 0926663	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  04-24 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the left great toe, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
right anterotibial tuberosity, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for a scar, as a 
residual of a right anterior tuberosity, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to June 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  This case has since been 
transferred to the Newark, New Jersey VARO.

The Veteran's May 2003 Notice of Disagreement also included 
the disability evaluation for bilateral pes planus, then 
rated as 30 percent disabling.  In a June 2004 rating 
decision, however, the Newark VARO increased this evaluation 
to the schedular maximum of 50 percent as of January 2003, 
the date of receipt of the Veteran's claim.  As the Veteran 
has not specifically asserted that an extra-schedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) is warranted 
for this disability, the Board concurs with the RO that this 
constitutes a full grant of the benefit sought on appeal.  
But see AB v. Brown, 6 Vet. App. 35, 38 (1993) (a veteran's 
claim for an increased evaluation remains viable on appeal 
when an increase to less than the maximum evaluation is made 
during the pendency of an appeal).

Likewise, the Veteran disagreed with a February 2007 denial 
of entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU) and was furnished with a Statement of the 
Case addressing this issue in March 2008.  He never responded 
in any manner to this issuance, however.  This issue is 
accordingly not before the Board on appeal at the present 
time.

In his June 2004 Substantive Appeal, the Veteran requested a 
Board hearing in Washington, DC.  In April 2009, the Board 
notified him at his latest address of record that he was 
scheduled for a hearing in June 2009, for which he failed to 
report without explanation.  The claims file reflects that 
the April 2009 letter was returned to the Board as 
"attempted not known."  The Board notes that the Veterans 
Appeals Contact and Locator System (VACOLS) indicates that 
the Veteran's currently listed address is the same as that to 
which the April 2009 letter was mailed.  It thus appears that 
the Veteran has not kept VA apprised of his current address.  
In this regard, the Board notes that "[i]n the normal course 
of events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
Accordingly, the Veteran's request for a Board hearing is 
considered withdrawn.  38 C.F.R. § 20.702(d) (2008).


REMAND

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In a recent line of decisions, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) and the 
United States Court of Appeals for Veterans Claims (Court) 
provided specific guidance as to the necessity of a 
comprehensive notice letter.  Such a letter, as opposed to a 
patchwork of other post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  This letter 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, at a minimum, adequate notice for increased 
evaluation claims requires that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In light of the above-cited requirements, the Board must 
conclude that the March 2003, June 2003, and July 2004 notice 
letters lacked specificity as to the types of evidence needed 
to support the Veteran's claims and were deficient.  The 
March 2003 letter contained a general statement of the need 
for evidence showing that his service-connected disabilities 
had gotten worse, but the Veteran was not informed of the 
importance of both medical and lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment and daily life, the 
applicable diagnostic criteria, or the specific types of lay 
or medical evidence (i.e., x-rays or other laboratory 
evidence) needed to demonstrate a worsening of the 
disability.  The June 2003 letter was even more deficient, 
insofar as the Veteran was not informed of the need for 
evidence showing that his service-connected disabilities had 
gotten worse and, in fact, was instead misleadingly provided 
with the criteria for establishing service connection for a 
claimed disability.  The July 2004 letter, which vaguely 
referenced only "your service-connected compensation claim 
for toe(s)," again contained only a general statement of the 
need for evidence showing a worsening of the service-
connected disability. 

Other action has been deficient as well.  The June 2004 
Statement of the Case included the provisions of 38 C.F.R. 
§§ 4.71 (Diagnostic Codes 5260, 5261, and 5284) and 4.118 
(Diagnostic Code 7804), and the criteria of Diagnostic Codes 
5260, 5284, and 7804 were also cited in a March 2009 brief 
from the Veteran's representative.  However, other 
potentially relevant code sections, such as Diagnostic Code 
5257 and 7805, were not referenced.  No additional notice 
letters were sent to the Veteran in conjunction with this 
appeal, and there is no suggestion of any issuances to the 
Veteran informing him of the importance of both medical and 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment and daily life, or of the specific types of lay 
or medical evidence needed to demonstrate a worsening of the 
disability.  In regard to the current claims, the Veteran has 
also not been furnished with a notice letter informing him 
that a disability rating and an effective date for the award 
of benefits are assigned in cases where service connection is 
warranted; these considerations were noted in a September 
2008 Supplemental Statement of the Case, but the Mayfield 
line of decisions clearly reflects that such inclusion is not 
a substitute for the required notice.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board has reviewed the record as well to determine 
whether the Veteran has demonstrated actual knowledge of the 
specific evidence needed to support his claims.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge 
is established by statements or actions by the claimant or 
the claimant's representative that demonstrate an awareness 
of what is necessary to substantiate a claim).  In this case, 
however, the only submissions from the Veteran have been his 
January 2003 claim, his May 2003 Notice of Disagreement, and 
his June 2004 Substantive Appeal.  These submissions contain 
only brief statements as to the Veteran's general belief that 
his service-connected disabilities are more severe than the 
currently assigned evaluations reflect.  There is simply not 
enough information in these statements for the Board to find 
that the Veteran has actual knowledge of the specific 
evidence needed to support his claims.  

In summary, while the Board regrets further delay in this 
case, it is apparent that notice in the form required by 
Vazquez-Flores, Dingess/Hartman, and Mayfield has not been 
provided in this case.  As indicated in the Federal Circuit's 
2007 Mayfield decision, this deficiency can be cured by a 
comprehensive notice letter, followed by a readjudication in 
a Supplemental Statement of the Case, but this can only be 
accomplished upon remand.  See 38 C.F.R. § 19.9 (2008).

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims on appeal.  This letter must 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by the Veteran.  It is 
essential that the Veteran be informed 
that, to substantiate an increased 
evaluation claim, he must provide, or ask 
VA to obtain, medical or lay evidence 
demonstrating: (i) a worsening or 
increase in severity of the disability, 
and the effect that worsening has on his 
employment and daily life; and/or (ii) 
specific measurements or test results 
(i.e., x-rays, or other laboratory 
findings) in support of an increased 
evaluation.  The notice must also provide 
examples of the types of medical and lay 
evidence that he may submit.  The full 
criteria of 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5256-5261 and 5284 and 
38 C.F.R. § 4.118, Diagnostic Codes 7801-
7805 must be included in the notice 
letter.  Finally, the Veteran should also 
be notified that, in cases where service 
connection is granted, both a disability 
evaluation and an effective date for that 
evaluation will be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determination 
of any of these claims remains less than 
fully favorable to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

